Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 10/07/2021 have been considered by the examiner.
Allowable Subject Matter
Claim(s) 1-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: See Notice of Allowance mailed 10/04/2021. 

Closest Prior Art:
Kuo et al. (US 20100148691 A1) discloses a circuitry that is similar to the claimed invention in that an input from the cathode of diode D10 is provided to controller 308, transistor Q16 controls the current provided to LEDs 312, and capacitor C9 is connected to cathode of D10. However, Kuo does not disclose that controller 308 changes the operation of Q16 between ON/OFF and steady ON depending on the voltage from cathode of D10 for a predetermined time period. Therefore, claims 1 and 13 are allowed.
Matsuda et al. (US 20130162155 A1) discloses a circuitry similar to the claimed invention; (see FIG. 7: D11, C11, C12, LS, Q11, and IC 21). However, IC 21 does not perform the functional language of claims 1 and 13. 
Huang et al. (US 20180310376 A1) discloses an LED string in parallel with a capacitor and a controller and driver that control the transistor in series with the LEDs; however, Huang does not disclose the functional language of claims 1 and 13.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844